Citation Nr: 0423131	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-26 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
left foot and leg, claimed as a residual of a gunshot wound 
of the left calf.

2.  Entitlement to service connection for disability 
manifested by an abscess of the right groin. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision that, inter alia, denied 
service connection for a gunshot wound of the left foot, and 
for a disability manifested by an abscess of the right groin.  
The veteran filed a notice of disagreement (NOD) in June 
2003, and the RO issued a statement of the case (SOC) in July 
2003.  The veteran filed a substantive appeal in August 2003.

The Board notes that, while the RO characterized the 
veteran's disability as a gunshot wound of the left foot, 
both the veteran's initial claim and treatment records show 
the veteran's disability as involving nerve damage to the 
left foot and leg, claimed as a residual of a gunshot wound 
of the left calf.  The Board has re-characterized the issue, 
as noted on the title page, to reflect the correct 
disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no objective evidence to establish a gunshot 
wound in service, or that the veteran's current nerve 
impairment of the left leg is medically related to such an 
in-service event.  

3.  There is no competent evidence of any current disability 
manifested by an abscess of the right groin. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for nerve damage of 
the left foot and leg, claimed as a residual of a gunshot 
wound of the left calf, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

2.  The criteria for service connection for disability 
manifested by an abscess of the right groin are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the March 2002 and May 2002 letters, as well as the 
July 2003 SOC, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims for 
service connection for nerve damage of the left foot and leg, 
claimed as a residual of a gunshot wound of the left calf, 
and for an abscess of the right groin.  The RO notified the 
veteran of the three criteria for establishing service 
connection in March 2002.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's letters in March 2002 and 
in May 2002 satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letter 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  The letters also 
identified various types of other evidence that could support 
a claim for service connection, and invited the veteran to 
submit such evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  As regards the claims currently on 
appeal, the Board notes that documents meeting the VCAA's 
notice requirements were provided to the veteran before and 
after the rating decision on appeal and after a substantially 
complete application was received.  However, the lack of any 
pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  

As indicated above, letters soliciting information and 
evidence from the veteran-in March and May 2002-were 
provided before the July 2002 rating decision on appeal.  The 
Board also notes that RO issued a SOC in July 2003, 
explaining what was needed to substantiate the claims, 
approximately one year after the July 2002 rating decision on 
appeal; the veteran was thereafter afforded the opportunity 
to respond.  Moreover, the case came to the Board in May 
2004, well after the one-year period for response to any such 
initial notice (see 38 U.S.C.A. § 5103(b)(1)); and, the 
veteran has been afforded substantial time to submit any 
additional evidence.

Under these circumstances, the Board finds that, to the 
extent that VA has failed in not completely fulfilling the 
VCAA notice requirements prior to the initial adjudication of 
the claim, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and state 
correctional department treatment records, and has scheduled 
the veteran for examinations in July 2002.  Moreover, the 
veteran has been given opportunities to submit and/or 
identify evidence to support his claims; here, the RO has 
notified the veteran of certain records that it was unable to 
obtain, and requested the veteran's assistance in obtaining 
those records.  Accordingly, with regard to each claim, and 
in cases where no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim, there is no further duty to assist the veteran in 
obtaining any such evidence.  38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the claimant in 
substantiating the claim).

Hence, the Board finds that there is no prejudice to the 
veteran in the Board proceeding, at this juncture, with a 
decision on the claims on appeal.

II.  Service Connection

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

In adjudicating a claim for benefits, VA must determine 
whether a preponderance of the evidence supports the claim or 
whether all of the evidence is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  






A.  Nerve Damage of the Left Foot and Leg, Claimed as
Secondary to a Gunshot Wound of the Left Calf

Service medical records make no reference to any gunshot 
wound, and reveal no complaints, findings or diagnosis of any 
nerve damage or other disability affecting the left leg..  

A radiological report, dated in September 1987, reveals 
multiple metallic fragments in the soft tissues in the 
posteromedial aspect of the veteran's left proximal leg.

Private treatment records, dated in August 1998, show an 
assessment of neuropathy of the left forefoot, secondary to 
gunshot wound of the left calf.

In his application for VA compensation benefits received in 
February 2002, the veteran indicates that his disability of 
nerve damage of the left foot and leg, claimed as a residual 
of a gunshot wound of the left calf, began and was treated 
post-service at a hospital in Michigan during the months of 
June and July 1985.

VA progress notes, dated in March 2003, reflect complaints of 
pain in the left foot, related to nerve damage from a gunshot 
wound to the left leg.  The veteran reported the pain as 
always present and the comfort measures as of little help.

VA progress notes, dated in June 2003, reflect a past medical 
history of a gunshot wound to the left leg in 1994 [sic].

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for nerve 
damage of the left foot and leg, claimed as a residual of a 
gunshot wound of the left calf.

Initially, the Board finds that neither nerve damage nor a 
gunshot wound was shown at any point during service.  The 
service medical records also are devoid of any complaints, 
findings, or diagnosis of any foot or left leg problem.  

Following his separation from service in July 1968, there is 
no evidence of a gunshot wound or complaints of nerve damage 
until many years later, in the mid-1980's.  While the veteran 
continues to suffer from foot and leg pain that is primarily 
associated with a gunshot wound to his left calf, the Board 
finds that the weight of the overall evidence indicates that 
the veteran's nerve damage of the left foot and leg, claimed 
as a residual of a gunshot wound of the left calf, are more 
likely attributable to a post-service incident or injury.

Moreover, even assuming that the veteran's treatment records 
from a Michigan hospital in June and July 1985 were available 
and reflected injury and/or treatment for a gunshot wound and 
nerve damage at that time, such evidence would merely 
corroborate his statements of injury and treatment occurring 
post-service in the mid-1980's, and thus, not support a grant 
of service connection.  

Parenthetically, the Board notes that the veteran had 
initially applied for both compensation and nonservice-
connected pension.  The RO attempted, in February 2002, to 
clarify which disabilities were to be considered for service 
connection.  On VA Form 21-4142 filed by the veteran in March 
2002, the veteran indicated that service connection was being 
claimed for a torn ligament in his knee, arthritis, and 
degenerative joint disease.  No mention was made of the nerve 
damage of the left foot and leg, claimed as a residual of a 
gunshot wound of the left calf, and the veteran did not 
report for a scheduled examination for pension purposes-that 
may have revealed information pertinent to the current 
claim-in July 2002.  

The Board thus finds that, in this matter, that the evidence 
is not in "relative equipoise" for purposes of giving the 
veteran the benefit of the doubt.  See 38 C.F.R. § 3.102 
(2003).  

The  Board has considered the statements of the veteran in 
connection with the claim.  While the veteran is competent to 
recall his symptoms, as a layperson, without appropriate 
medical training and expertise, he is not competent to offer 
a probative opinion on a medical matter, such as whether any 
current nerve damage of the left foot and leg, claimed as a 
residual of a gunshot wound of the left calf, was present 
during service, or whether such later-diagnosed disability is 
medically related to any incident or injury in service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, where as here, the claim turns 
on a medical matter, medical evidence, not lay assertions, is 
needed to establish the claim.  .

For all the foregoing reasons, the Board concludes that the 
claim for service connection for nerve damage of the left 
foot and leg, claimed as a residual of a gunshot wound of the 
left calf, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine.  However, as the objective evidence simply 
does not support the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Abscess of the Right Groin 

Service medical records at the time of the veteran's pre-
induction examination in October 1965 show normal lower 
extremities and a normal genitourinary system.  No defects 
were reported at the time of his separation examination in 
May 1968.

In his February 2002 application for VA compensation 
benefits, the veteran indicates that an abscess of the right 
groin, which causes his leg to swell, began and was treated 
post-service at a hospital in Michigan from July 1989 to 
February 2002.

In June 2002, the Detroit Receiving Hospital indicated that 
it had no treatment records for the veteran for those 
specified dates.  As indicated above, the veteran did not 
report for VA examination for pension purposes-that may have 
revealed information pertinent to the current claim-in July 
2002.

As indicated above, the medical evidence presents no basis 
for a grant of the benefit sought.  Service medical records 
include no complaints or manifestations of an abscess of the 
right groin, and the report of a May 1968 separation 
examination includes no defects.  The veteran has neither 
presented any medical evidence establishing a current 
disability manifested by an abscess of the right groin (much 
less one that is due to a disease or injury in service), nor 
alluded to the existence of any such evidence.  Thus, there 
is no competent evidence establishing the existence of the 
disability for which service connection is sought.  Moreover, 
as the question of current disability is, like the question 
of etiology, a medical matter, the veteran's assertions in 
this regard have no probative value.  See Bostain, 11 Vet. 
App. at 127.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, service connection must be denied because the 
medical evidence does not establish the presence of the 
currently claimed disability, the first essential criterion 
for a grant of service connection.  

Under these circumstances, the claim for service connection 
for disability manifested by an abscess of the right groin 
must also be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for nerve damage of the left foot and leg, 
claimed as a residual of a gunshot wound of the left calf, is 
denied.

Service connection for disability manifested by an abscess of 
the right groin is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



